 In the Matter of OWENS-CORNING FIBERGLASS CORPORATION, EMPLOYERandINTERNATIONAL ASSOCIATION OF' MACHINISTS,LOCAL 463,PETITIONERCase Nos. 8-RC-6 and.8-RC-22.Decided September13, 1948DECISIONANDORDERUpon separate petitions 1 duly filed, a consolidated hearing in thesecases washeld before a hearing officer of the National Labor Rela-tions Board.The hearing officer's rulings made at thehearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board finds :1.The Employer is engaged in commerce within themeaning of theNational Labor Relations Act.2.Thelabororganizations involved claim to represent employees ofthe Employer.3.For reasons stated hereinafter, no question affectingcommerceexists concerning the representation of employees ' of the Employer,within the meaning of Section 9 (c) (1) and Section 2 (6) and (7)of the Act.The Employer is engaged in the business of manufacturing fibrousglass products.Its plant consists of approximately 30 buildings,several of which are used as a laboratory for experimental research.A fence separates the research laboratory building from the rest ofthe plant.There are over 1,500 productioi_ and maintenance em-ployees in the Employer's plant, most of whom are paid on an hourlybasis.Of this number, 350 work in the research laboratory.Thewage rates of the hourly paid workers have been integrated into asingle coordinated wage structure.They receive the same night-shiftpremiums and enjoy like vacation, insurance, and pension benefits.There is practically no interchange between production and mainte-nance employees.1These cases were consolidated by order of the Board on January 15, 1948.79 N. L. R. B., No. 79.594 'OWENS-CORNING' FIBERGLAS CORPORATIOINT595--The Petitioner desires to represent two - different - groups', of , the,Employer's:'employees in separate.units.In Case No.- 8-RC-6; it,seeks' a.unit composed primarily of maintenance. employees'- in, the,researchslaboratory.-In Case No., 8-,RC-22, it seeks a iunit "of-maintenance Lemployees;. in the factory:The TextileWorkers -Union-- of,America, CIO,, herein, called thetTextile Workers, and the Employer-contend thatmeither,of the units proposed by the Petitioner. is appro-production and maintenance employees of the Employer-The 'unit requested by the Petitioner in this case would include the,following categories of employees in the research laboratory : painters,carpenters, sheet metal workers, pipe fitters, millwrights, pattern mak-ers, alloy welders,, refractory fitters, ' their apprentices and helpers ;assistant storekeepers and storeroom helpers, the testing mechanics in'the Testing Division; and the technologists, technicians, and machin-ists in the fiber forming department.2Although the proposed unitconsists for the most part of maintenance employees, there are classi-fications included who do very little or no maintenance work. I Amongthese 'are' the 'Sheet ''Metal workers, the pipefitters, the technologists,the technicians, the pattern makers, and the storeroom helpers.3ThePetitioner contends that the requested employees are distinguishablefrom the other employees in the research laboratory because they areall skilled workers and because they are not directly engaged in theproduction of the Employer's finished products.41,'The Employer's research laboratory functions on a departmentalbasis.The employees in the proposed unit work in the following 5departments : the fiber forming, the testing, the laboratory shops andengineering, the laboratory alloy fabrication, and the pilot plant.Each of these 5 departments is under the separate supervision of a2There are approximately 150 such employees'The sheet metal workers,the pipe fitters,the technologists,and the technicians devotemost of their time to the construction of new machinery which is used for experimentalpurposes or for the manuf acture of the Employer's finished products.The pattern makersmake patterns for the research laboratory.The storeroom helpers, all of whom work inthe storeroom in the research laboratory,receive supplies and distribute them to employeesupon request.4The Petitioner currently represents two classifications of maintenance employees inthe research laboratory not here requested.These are the machinists and the welders inthe laboratory shops and engineering department,on behalf of whom the Petitioner hasbeen bargaining since 1944,when, following a Board-directed election,itwas certified asthe exclusive bargaining representative of these employees(Matter of Owens-CorningFiberglas Corp, 57 NL.R B. 345). Although these employees are now covered by acollective bargaining agreement,the Petitioner stated at the hearing that it would mergethem with the employees here sought to form a single unit. . ,596.DECISIONS'OF NATIONALLABOR"RELATIONS BOARDdepartment head who is responsible, either- directly to the vice presi-dent inchargeof research or to an individual who is answerable tothe vice president.It appears that each of the afore-mentioned 5.departments employs other workers than those whom the Petitioner-would, represent.For, example, in the pilot plant, where new- manu-.facturing processes are tested, there are between 50 to 75 hourly paid,These4 employees are millwrights.The majority of the-other employees inthe pilot plant are machine operators.5The Petitioner would, also:exclude the janitors assigned to these departments.The proposed unit'', not only excludes employees ', ho work underthe'same supervision,' but it also does not cover all similarly. classified',employees in the research 'laboratory.Thus, -at least seven depart-ments employ technologists and technicians, yet the Petitioner seeksonly those in the fiber forming department.These employees are'highly skilled machinists, who, unlike the other employees herein in-volved, are paid on a salary basis, with different hours of employment'and vacation privileges.Also there is a considerable difference in thework performed, and the skill possessed by the various classifications.of employees sought by the Petitioner.The pattern makers, among,others, have definite. craft, skills, while' the storeroom ;hell ers . as lthe testing mechanics 6 possess no special' skills.It is clear that the unit petitioned'fbr in Case No. 8-RC-6 is neithera departmental unit nor a unit composed-of recognized craft work-ers and their apprentices. It is a heterogeneous grouping of certain.employees in the research laboratory whose working conditions andinterests are substantially similar to those of other employees whomthe Petitioner would arbitrarily exclude.Under these circumstances,.we-find'that the proposed unit is inappropriate for the purposes of'collective bargaining.Accordingly, we shall dismiss the petition inCase No. 8-RC-6.The alleged appropriate unit in Case No. 8-RC-,02In this case, the Petitioner has requested a unit of maintenance em-ployees, in the Employer's factory, including, air. compressor opera-tors, engineers, firemen, oilers, coal passers, meter'repair men, main-blacksmiths, iron workers, machinists, millwrights, pipe fitters, paint-5The record does not disclose the numberof hourlypaid employees in each of the otherdepartments in the research laboratory.6The testing,mechanicstake care of the equipmentin the testing department and theskill'required foi theirjobs is no greater than. that of thejanitorswhom the Petitionerwould exclude. OWENS-CORNING- FIBERGLAS CORPORATION-'597'-ers, signn^paiiiter's; carpenters, tool crib-employees, sheetlnetal4-orker's;-bricklayers,-welders; their apprentices, and- helpers. It-would-also in'-'clude, -the alloy fabrication employees; and, the= precious4 metal- emsplbyees; although-they-are' classified' as production-workers:-In the factory the- Employer`' empl'oys' skilled; semi-skilled and'- un_^skilledworkers to perform general plant maintenance work.Thee]assifications of ,maintenance employees which the Petitioner seeksto represent constitute the skilled-and semi-skilled,workers.The,Peti-,tioner would exclude all unskilled workers, such, as- janitors; laborers;yard cleaners, and sweepers.-_-,It appears that the factory maintenance employees here requested,are- assignedto the following five' departments : utilities, plant engi-neering, machine repair, furnace, and personnel.The utilities do-partment, also known as the powerhouse, is in a building by itself,whereas the other four departments are located iih' the inaiiiteilancebuilding 'which' is 'located' approximately' 50'feet-from, the- powerhouse`building.The maintenance building also houses' other de'paAlhents;including some- production ' departments.The majority of the, em=ployees sought"by the Petitioner are-in the plant engineering arid'theutilities, departments; both of which-also employ numerous. unskilled'maintenance, workers.The other three departments mentioned aboveeach employs only one of the categories requested?The record- doesnot indicate the total number of workers or their classifications ineach of these departments, but it would appear that at least in thepersonnel department there are other classifications than the requestedsign painter.Each of the five departments has its own supervisor.The supervisors in the utilities and machine repair departments areunder the chief engineer of the plant engineering department.Theother supervisors are answerable to different individuals.The proposed unit does not embrace all the Employer's maintenanceworkers. It includes employees of varying degrees of skill, rangingfrom members of well-defined craft groups such as the -welders andpainters, to employees whose skills may be acquired in a few weeks,as for example, the coal passers who unload coal or the fire inspectorswho inspect the fire-fighting equipment. The various employees in theproposed unit are not subject to the same supervision.A substantialnumber of the maintenance employees whom the Petitioner would ex-clude work under the same supervision as a number of those included.It further appears that the working conditions and hours of employ-ment of all the maintenance workers are the same.We find nothing inthe record to indicate that the employees desired by the Petitioner7The furnace department employs the bricklayers;the machine repair department, themachinists;and the personnel department, the sign painter.809095-49-vol. 79-39 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave a special community of interest apart from the other maintenanceemployees of the Employer. In view of these circumstances, and the:entire record in the case, we find that unit proposed by the Petitioner,in Case No. 8-RC-22 is inappropriate for collective bargaining pur-poses."We shall, therefore, dismiss the petition."ORDERUpon the basis of the entire record in these consolidated cases, theNational Labor Relations Board hereby orders that the petitions filedin Cases Nos. 8-RC-6 and 8-RC-22 be, and they hereby are, dismissed.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Order.8SeeMatter of Raybestos-Manhattan Company, Inc.,74 IN. L. It. B. 1312.9The Bricklayers,Masons,and Plasterers InternationalUnion,AFL,herein calledthe Bricklayers,appearedinformallyat the openingof the hearing,but did not then requestintervention inasmuchas the Petitioner apparentlywas not seeking to represent employeeswhom the Bricklayers claimed torepresent.However, followingthe Petitioner'slateramendmentof the petition in Case No. 8-RC-22 toinclude bricklayers,the Bricklayersmoved to intervene.This motion was granted by the hearing officer.In view of ourdismissalof the petitionin Case No.8-RC-22, we shall not, under the circumstances ofthis case,pass uponthe Bricklayers'contentionthat the Employer's bricklayers constitutea separateappropriateunit.Our decision in this respect in no way prejudices the rightof the Bricklayersto file a petition in its own behalf for the employees whom it claims torepresent.